Title: To Alexander Hamilton from Russell Bissell, 15 November 1799
From: Bissell, Russell
To: Hamilton, Alexander


          
            Sir
            Benington 15th Novr 1799
          
          I received your letter of the 24th Ulto, at which time I was at East Hartford. I found it Necessary on the same day to repair to Middletown, VIS, on the 5th Inst. in order to Sign of all the Vouchers Necessary for the Contractor. I then repaired to Hartford & took my passage in the first Stage for this place, whear I arrived on Yesterday. Major Buell not being in this place, nor any Officer of Rank Superior to my own, makes it proper for me to make this my Report
          I have the Honor to be with the highest respect & esteem Sir your obedt humbl Servt.
          
            Russell Bissell Capn.
            2nd Regt. of Infantry
          
          Majr. Genl. Hamilton
        